Exhibit 99.1 NOTICE NATIONAL INSTRUMENT 51-102 CHANGE IN THE ENDING DATE OF A FINANCIAL YEAR END This notice is provided pursuant to the requirements of Part 4.8 of National Instrument 51-102 -Continuous Disclosure Obligations (the “Instrument”). Change in Financial Year End The Cash Store Financial Services Inc. (the “Reporting Issuer”) intends to change its year end from June 30 to September 30. Reasons for the Change The reason for this change in year-end is that the Reporting Issuer wants to better synchronize its financial reporting with its business planning. Financial Reporting Old Financial Year - the 12 month period ended June 30, 2010 (being the financial year of the Reporting Issuer immediately preceding the Reporting Issuer’s Transition Year). Transition Year - the 15 month period ended September 30, 2010 (being the financial year in which the Reporting Issuer changes its financial year).The Transition Year will be 15 months long, which does not exceed the maximum length set out in Section 4.8 of NI51-102. New Financial Year - the 12 month period ended September 30, 2011 (being the financial year immediately following the Reporting Issuer’s Transition Year) The length and ending dates of the periods, including the comparative periods, of the interim and annual financial statements to be filed for the Reporting Issuer’s Transition Year and its New Financial Year Transition Year Comparative Annual Financial Statements to Transition Year New Financial Year Comparative Annual Financial Statements to New Financial Year Interim Periods for Transition Year Comparative Interim Periods to Interim Periods in Transition Year Interim Periods for New Financial Year Comparative Interim Periods to Interim Periods in New Financial Year 15 months ended September 30, 2010 12 months ended June 30, 2010 12 months ended September 31, 2011 15 months ended September 30, 2010 3 months ended September 30, 2009 6 months ended December 31, 2009 9 months ended March 31, 2010 12 months ended June 30, 2010 3 months ended September 30, 2008 6 months ended December 31, 2008 9 months ended March 31, 2009 12 months ended June 30, 2009 3 months ended December 31, 2010 6 months ended March 31, 2011 9 months ended September 30, 2011 3 months ended December 31, 2009 6 months ended March 31, 2010 9 months ended September 30, 2010 Filing Deadlines, prescribed under sections 4.2 and 4.4 of NI 51-102, for the interim and annual financial statements for the Reporting Issuer’s Transition Year. For the 3 month period ended September 30, 2009 the filing deadline was November 14, 2009; For the 6 month period ended December 31, 2009 the filing deadline was February 14, 2010; For the 9 month period ended March 31, 2010 the filing deadline is May 15, 2010; For the 12 month period ended June 30, 2010 the filing deadline is August 14, 2010; and For the annual statements, 15 months ended September 30, 2010, the filing deadline is December 29, 2010. THE CASH STORE FINANCIAL SERVICES INC. Per:(signed)Nancy Bland Nancy Bland Chief Financial Officer
